         Case 1:17-cv-01789-DLC Document 475 Filed 10/03/19 Page 1 of 1



                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                    444 South Flower Street, Suite 900
                                         Los Angeles, CA 90071

DIVISION OF ENFORCEMENT
                                                                              Sarah S. Nilson
                                                                              Senior Counsel
                                                                              (323)965-3871
                                                                              NilsonS@sec.gov


                                          October 3, 2019


VIA ECF
Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

        Re: Securities and Exchange Commission v. Lek Securities Corp. et al.
            Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

         The Securities and Exchange Commission (“SEC”) and defendants Avalon FA, Ltd,
Nathan Fayyer, and Sergey Pustelnik (collectively, the Defendants) jointly write in follow-up to
their letters of yesterday concerning the filing of a Second Amended Joint Pretrial Order and
Exhibit List. ECF Nos. 473-474.

        The parties have discussed the matter, and have reached a resolution of the issues raised
in yesterday’s letters. The parties jointly request that they be permitted to file a second amended
Joint Pretrial Order and second amended Exhibit List. The proposed versions are attached hereto
as Exhibits 1 and 2.

        The proposed second amended Joint Pretrial Order adds Nicolas Louis as a defense
witness. The proposed second amended Exhibit List makes minor changes to the descriptions of
exhibits, and adds SEC Trial Exhibit 371A and B, which was previously inadvertently excluded.

                                                         Respectfully submitted,

                                                         /s/

                                                         Sarah S. Nilson

cc:    All counsel of record (via ECF)
